     Case: 1:20-cv-06192 Document #: 12 Filed: 01/07/21 Page 1 of 1 PageID #:71

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Anfiny J. Eshoo
                                     Plaintiff,
v.                                                      Case No.: 1:20−cv−06192
                                                        Honorable Gary Feinerman
Village of Arlington Heights
                                     Defendant.



                    ORDER REFERRING A CIVIL CASE TO THE
                      DESIGNATED MAGISTRATE JUDGE



       Pursuant to Local Rule 72.1, this case is hereby referred to the calendar of
Honorable Jeffrey T. Gilbert for the purpose of holding proceedings related to: discovery
supervision.Mailed notice.(jlj, )




Dated: January 7, 2021
                                                                       /s/ Gary Feinerman
                                                              United States District Judge
